 239315 NLRB No. 34CENTRAL SECURITY SERVICES1The Respondent has excepted to some of the judge's credibilityfindings. The Board's established policy is not to overrule an admin-
istrative law judge's credibility resolutions unless the clear prepon-
derance of all the relevant evidence convinces us that they are incor-
rect. Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188F.2d 362 (3d Cir. 1951). We have carefully examined the record and
find no basis for reversing the findings.In adopting the judge's findings that the Respondent's disciplineof Brady and Clarke and discharge of Brady violated Sec. 8(a)(1)
of the Act, we find, contrary to the judge, that Wright Line, 251NLRB 1083 (1980), is applicable. Applying the analysis of that case,
we find that the General Counsel made out a prima facie case and
that the Respondent did not either rebut it or establish the affirma-
tive defense allowable under Wright Line.Additionally, we adopt the judge's finding that the Respondenttreated employees Brady and Clarke in a disparate manner when it
disciplined them for circulating, discussing, and soliciting coworkers'
signatures regarding a letter about the employees' terms and condi-
tions of employment. We also adopt the judge's finding that the Re-
spondent failed to establish that Brady left his guard post at a time
that he was supposed to have been working in order to solicit em-
ployee Banda to sign the letter. We decline, however, to adopt the
judge's apparent alternative rationale that even if Brady had left his
post while he was supposed to have been working, discipline of him
for this conduct would have constituted disparate treatment. While
the evidence shows that the Respondent's employees routinely en-
gaged in solicitation and discussion activities for nonwork purposes
during working hours, it was not shown that they left their assigned
posts at times when they were supposed to have been working in
order to engage in such activities.2As part of his remedy, the judge provided that the Respondentshall ``offer Brady reinstatement to his former or a substantially
equivalent position.'' We shall modify the judge's reinstatement lan-
guage to accord with that traditionally used by the Board.3The judge's description of the contract as having a 5-year termbut reserving to the USMS an annual right to cancel is in error.Central Security Services, Inc. and John E. Brady.Case 20±CA±22502September 30, 1994DECISION AND ORDERBYMEMBERSSTEPHENS, DEVANEY, ANDBROWNINGOn June 24, 1992, Administrative Law JudgeGeorge Christensen issued the attached decision. The
Respondent filed exceptions and a supporting brief.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board has considered the decision and therecord in light of the exceptions and brief and has de-
cided to affirm the judge's rulings, findings,1and con-clusions as modified and to adopt the recommended
Order as modified.2We are adopting in large part the decision of the ad-ministrative law judge. Several modifications are noted
in footnote 1, supra, however, and we set forth at
greater length in section II below our reasons for not
adopting all of his recommendations with respect to
certain of the Respondent's rules of conduct alleged as
violations of Section 8(a)(1) of the Act. For the rea-
sons stated in section I below, we agree that we havejurisdiction over the Respondent. In so doing, we rejectthe Respondent's contention that the control exercised
by the United States Marshals Service (USMS) over
the Respondent's labor relations and the working con-
ditions of the Respondent's court security officers
(CSOs) is so pervasive that meaningful collective bar-gaining with a labor organization representing the
CSOs would not be practical and that therefore the
Board's assertion of jurisdiction is improper under the
test of Res-Care, Inc., 280 NLRB 670 (1986).I. JURISDICTIONALISSUE
A. Pertinent Factual FindingsThe Respondent is in the business of providing secu-rity services. In this case, pursuant to a contract with
the USMS, an agency of the Federal Government, the
Respondent provided security services at Federal court-
houses within the jurisdiction of the United States
Court of Appeals for the Ninth Circuit. The contract
between the USMS and the Respondent stated that the
USMS had responsibility for Federal court security and
needed skilled security officers to provide a ``daily de-
terrent and reactionary force'' against unauthorized ac-
tivities directed toward court personnel and property.
The USMS contracted with the Respondent to provide
``except as otherwise specified ... all necessary man-

power, supervision, transportation, and clothing to per-
form court security services for each USMS District
covered by this award.''The contract, which began in 1988, was for 1 yearand granted the USMS an option to renew annually for
a total duration of no more than 5 years.3The contractrequired the Respondent to provide not only CSOs but
also an onsite supervisor at each facility. Additionally,
the Respondent was required to have a contract man-
ager available at all times for such purposes as re-
directing CSOs in their duties, removing CSOs from
their posts, and receiving and executing directions
from the USMS. The CSOs were assigned to fixed
posts and roving patrols within court buildings. As
provided by the contract, CSOs received special, lim-
ited deputation through the USMS empowering them
to enforce Federal law on Federal property in perform-
ance of contract duties during normal duty hours.The contract incorporated CSOs' wage rates, includ-ing annual increases, that the Respondent had submit-
ted in the wage compensation plan required as part of
its contract proposal. The Respondent was prohibited
from paying lower wages unless it obtained USMS ap-
proval for reductions in its compensation plan. The Re-
spondent was free to pay wages greater than the rates
specified in the plan. The Respondent, however, would
not be reimbursed by the USMS for amounts over the 240DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
441 U.S.C. §351 et seq.
5The judge found that upon the USMS's acceptance of the Re-spondent's bid, the wage and benefit schedule contained in that bid
became fixed, subject to increase only on DOL adoption of an area
prevailing wage exceeding the Respondent's wage and benefit sched-
ule. As indicated above, however, the evidence shows that the wage
and benefit schedule set only the Respondent's reimbursement rate
from the USMS; it did not bar the Respondent from paying its CSOs
a higher rate.contract rates without prior approval of the USMS.Nicholas Laporte, the Respondent's vice president for
administration, testified that the Respondent could in-
crease the CSOs' hourly wages above the rate the Re-
spondent was reimbursed by the USMS, ``but we don't
as a rule do that'' because ``we couldn't afford it.''As the contract was subject to the Service ContractAct of 1965,4the wage rates could not be below theprevailing area wage determined by the Secretary ofLabor. The contract provided, in a section concerning
multiyear and option contracts, that ``[t]he minimum
prevailing wage determination, including fringe bene-
fits ... current at the beginning of each renewal op-

tion period, shall apply to any renewal of this con-
tract.'' If the prevailing wage increased to a level
above that set in the contract, the Respondent would
be required to pay no less than the prevailing wage
and would be reimbursed at the prevailing wage rate
by the USMS.The wage determination also mandated certain mini-mum fringe benefit levels for health and welfare, vaca-
tions, and number of holidays. However, the Respond-
ent had discretion to pay its CSOs a specified hourly
amount in lieu of health and welfare coverage. Addi-
tionally, the Respondent was not prohibited from ex-
ceeding the minimum benefit levels or from providing
additional types of benefits. According to Laporte, the
Respondent provided its CSOs 3 days of bereavement
leave, which the wage determination did not require.5When the Respondent began work under its contractwith the USMS, it hired the CSOs who had been em-
ployed by the prior contractor. In filling job openings
that subsequently occurred, the Respondent advertised
the jobs, gathered applications, interviewed applicants,
and had them complete application forms provided by
the USMS. To be hired, applicants had to meet train-
ing, experience, and medical requirements set by the
USMS. The Respondent decided which applicants'
forms to submit to the USMS for background inves-
tigation. The contract provided that a CSO could not
begin work prior to passing the USMS' preliminary
background investigation. After a further investigation,
the USMS, if not satisfied, could require the CSO's re-
moval from duty.On the job, CSOs received work assignments anddirections from lead CSOs employed by the Respond-
ent. As provided by the contract, USMS personnel did
not usually issue directions to a CSO except in anemergency. Rather, USMS officials communicatedtheir wishes to the Respondent's contract manager or
a lead CSO. According to Lead CSO James Perkins,
the Respondent's lead CSOs decided which CSO to as-
sign to each post and transferred CSOs from one loca-
tion to another without seeking approval of USMS per-
sonnel. The CSOs' paychecks were issued by the Re-
spondent.The USMS, however, was involved with the Re-spondent's operations under the contract in a numberof respects. Pursuant to the contract, the USMS deter-
mined the location and number of CSO posts, the du-
ties to be performed at each post, the hours of cov-
erage and workshifts, and the length of CSOs' breaks
and lunch periods. The USMS also required that CSOs
sign in when reporting for duty and sign out at the end
of the work day and determined when overtime would
be worked. The contract also set forth a dress code for
CSOs.Additionally, the contract contained a ``Removalfrom duty/replacement of CSOs'' clause providing that
the USMS could require the contractor to remove from
the worksite any employee disqualified for suitability
or security reasons or found to be unfit for the per-
formance of security duties. The clause specified 11
types of misconduct or delinquency that could result in
a determination of unfitness, such as neglect of duty,
disorderly conduct, theft, and misuse of weapons.The contract also contained a ``Standards of Con-duct'' clause providing that the contractor was respon-
sible for ``maintaining satisfactory standards of em-
ployee competency, conduct, appearance, and integ-
rity'' and for taking such disciplinary action as nec-
essary. The clause further provided that the USMS
code of conduct would ``provide the Contractor guid-
ance in developing a standard for employees under this
contract'' and that the USMS could require the con-
tractor to remove any CSO from CSO duties for dis-
regard of the code of conduct. The USMS code of
conduct was set forth in an attachment to the contract.
Additionally, a contract clause concerning the contract
manager included a requirement that the contract man-
ager enforce CSOs' adherence to the ``Standards of
Conduct'' clause.Laporte testified that the Respondent had terminatedCSOs at the ``implied or express direction'' of the
USMS and that the Respondent had no private con-
tracts in northern California during 1988 through 1989
(the period during which the events at issue in this
case occurred), although it did have a private contract
in that area in 1991. Deputy United States Marshal
Donald Davey, who was the USMS' district court se-
curity coordinator in San Francisco, testified that on
two or three occasions the USMS had directed the Re-
spondent to ``let one of the CSOs go.'' 241CENTRAL SECURITY SERVICES6The employer in Res-Care had a contract with the U.S. Depart-ment of Labor (DOL) to operate a residential Job Corps center. The
employer submitted to DOL a detailed proposal, including a list of
job classifications, a labor grade schedule, and a salary schedule set-
ting minimum and maximum wage rates for each labor grade. DOL
also asked the employer to submit its personnel policies, including
fringe benefits. Once the employer's contract proposal was accepted,
the employer could not change wage ranges or fringe benefits with-
out DOL approval. DOL also retained substantial control over other
aspects of the employer's personnel policies.7The employer in Long Stretch had a contract with a state agencyto operate a juvenile residential facility. The state agency reviewed
the salaries paid by the employer as part of the annual budget proc-
ess and issued general cost guidelines suggesting salary ranges for
each job classification. The state agency's actual involvement in set-
ting the wages paid by the employer was limited, however, to rare
investigation and discussion of whether the employer was paying
``grossly unfair'' salaries. The state agency also reviewed the em-
ployer's benefits but only to insure that certain types of benefits
were provided, without regard to amount.8PHP Healthcare Corp., 285 NLRB 182 (1987), cited by the Re-spondent, is distinguishable in that there, as in Res-Care, the govern-mental entity directly controlled the minimum and maximum wages
and step increases of the contractor's employees.B. DiscussionAs established in National Transportation Service,240 NLRB 565 (1979), the Board will assert jurisdic-
tion over an employer providing services to a govern-
mental entity that is itself exempt from the Board's ju-
risdiction unless the employer lacks sufficient control
over the employment conditions of its employees to
enable it to bargain with a labor organization as their
representative. In Res-Care, Inc., above, the Board re-affirmed and clarified the National Transportation test.The Board stated that it would ``examine closely not
only the control over essential terms and conditions of
employment retained by the employer, but also the
scope and degree of control exercised by the exempt
entity over the employer's labor relations.'' 280 NLRB
at 672. The Board noted a core group of basic bargain-
ing subjects and stated that ``if an employer retains
control over decisions affecting those subjects, mean-
ingful bargaining is possible.'' Id. at 674.Finding that the exempt governmental entity retainedcontrol over the primary elements of wages and bene-
fits as well as other aspects of the employer's person-
nel policies, the Board in Res-Care declined to assertjurisdiction.6In a companion case, Long Stretch YouthHome, 280 NLRB 678 (1986), the Board distinguishedRes-Care and asserted jurisdiction based on that em-ployer's retention of sufficient control over the essen-
tial terms and conditions of employment.7Subsequently, in Community Transit Services, 290NLRB 1167 (1988), the Board clarified that Res-Caredid not ``stand for the proposition that the employer
must retain control over each of the economic aspects
of its labor relations if meaningful bargaining is to be
possible.'' Id. at 1170 fn. 5. The Board indicated in
Community Transit, however, that control over solelynoneconomic terms would not be sufficient.It is well established that ``[a]n employer seeking toavoid the Board's exercise of jurisdiction carries the
burden of showing that it is not free to set the wages,fringe benefits, and other terms and conditions of em-ployment for its employees.'' R. W. Harmon & Sons,297 NLRB 562, 563 (1990), citing Firefighters, 292NLRB 1025, 1026 (1989). We find that the Respond-
ent has failed to satisfy this burden.We find that the Respondent is largely free to setthe wages and benefits of its CSOs. In formulating its
contract proposal, the Respondent chose the wage rates
that were incorporated in the contract. Once adopted,
these wage rates became a minimum but did not pro-
hibit the Respondent from compensating its CSOs at
higher rates. That the Respondent ``as a rule'' did not
increase wage rates above the reimbursement rate pro-
vided in its contract with the USMS does not establish
that the Respondent was prohibited from doing so but
only that it preferred not to do so. Thus, unlike in Res-Care, no maximum limits were imposed on wages theRespondent could pay.8Similarly, the Respondent'scontract required a certain minimum level of benefits,
but the Respondent was not prohibited from exceeding
that level. Even with regard to the mandated health
and welfare benefits, the Respondent had the option of
providing either the benefits themselves or a cash
equivalent.Additionally, the Respondent's contract with theUSMS was subject to the Service Contract Act of
1965. In several prior cases, the Board has found that
the Service Contract Act does not bar meaningful bar-
gaining but, rather, accommodates it. As the Board ex-
plained in Dynaelectron Corp., 286 NLRB 302 (1987),the Service Contract Act provides for substitution of
collectively bargained wages and benefits for the pre-
vailing compensation rates set forth in wage deter-
minations. See Koba Associates, 289 NLRB 390, 393(1988); Old Dominion Security, 289 NLRB 81 (1988);see also FKW, Inc., 308 NLRB 598 (1992). Thus, ``ifduring the term of the contract, the [Respondent] were
to enter into a collective bargaining agreement ... the

collectively bargained rates would become the new
wage determination at the next renewal period.'' KobaAssociates, supra at 394 (fn. omitted). As noted above,the Respondent's contract with the USMS provided for
annual renewal periods, with the wage determination
current at the beginning of each period to apply to the
renewal.There is an exception to the Service Contract Act'srequirement that collectively bargained wage rates and
benefits be incorporated in the wage determination.
The DOL will not adopt such rates if they are not the
result of arm's-length negotiations or if the Secretary
of Labor finds, after a hearing, that the wages and ben-
efits clearly are ``substantially at variance'' with those 242DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
9The court of appeals in Hicks v. NLRB (Ebon Research Systems),880 F.2d 1396, 1399 (D.C. Cir. 1989), rejected the Union's conten-
tion there that the Service Contract Act would automatically incor-porate into an existing contract any wage increases derived from col-lective bargaining. We need not pass on that proposition here. Re-
gardless of whether the Service Contract Act requires incorporation
of subsequently negotiated wage increases into an existing contract,
that Act clearly provides for incorporation of such increases into
subsequent contracts. Thus, under the Respondent's contract, such
increases could be included in future 1-year contract renewals, which
would occur within a fairly short period of time. In any event, the
court's concern that adopting into government contracts the wage
terms of subsequently negotiated collective-bargaining agreements
would provide a means ``to milk the government without limit'' at
no cost to the contractor is addressed by the above-noted exception
to the Service Contract Act providing that the DOL will not incor-
porate wage rates substantially at variance with those prevailing in
the area or not the product of arm's-length negotiations. See
Dynaelectron Corp., 286 NLRB at 304.10Thus, Southwest Ambulance of California, 295 NLRB 125(1989), cited by the Respondent, is inapposite. In that case, the
Board found that the contractor had little or no flexibility regarding
personnel costs and that the governmental entity had rejected the
contractor's proposed wage increase for its current contract. The
Board distinguished Old Dominion Security, 289 NLRB 81 (1988),where, as here, there was no evidence that the exempt entity would
have disallowed expenditures for higher wages and fringe benefits
arrived at through collective bargaining.11The Respondent's reliance on Thums Long Beach Co., 295NLRB 101 (1989), is misplaced. There the Board declined to assert
jurisdiction over a contractor that could not engage in meaningful
collective bargaining because the governmental entity had the ``final
say'' over the wages and benefits of the contractor's employees and
retained control of the very matter over which the contractor was al-
leged to have unlawfully refused to bargain, the subcontracting of
work. In the present case, however, we have found that the Respond-
ent is largely free to set the wages and benefits of its CSOs and
there is no refusal-to-bargain allegation because the employees are
unrepresented.prevailing in the area. See Dynaelectron Corp., supraat 304. The Board has found that Congress considered
such circumstances to be unusual. It has noted, how-
ever, that even if a government contractor were forced
to absorb collectively bargained wage increases, this
situation would be no different from that facing any
private company working on a fixed-price contract at
the time a new collective-bargaining agreement is ne-
gotiated and that, in any event, the contractor could
bargain for language in the collective-bargaining agree-
ment protecting it if the rates were not incorporated in
a revised wage determination.9Id. at 305. Moreover,in the present case, there is no evidence that collec-tively bargained wage and benefit increases would not
have been incorporated in the wage determinations
here. See Old Dominion Security, supra at 82.10The Respondent also has failed to show that it didnot retain control over many of its CSOs' non-
economic terms and conditions of employment. Thus,
the Respondent solicited, screened, and interviewed job
applicants and decided which applications to forward
to the USMS for security checks. The Respondent had
supervisors present at facilities where its CSOs were
stationed, and the Respondent's supervisors, rather
than USMS personnel, normally directed and super-
vised CSO activities. Under the contract, the Respond-
ent was responsible for maintaining standards of em-
ployee competency, conduct, appearance, and integrity
and taking disciplinary action to enforce these stand-
ards. While the USMS could disapprove the hiring of
an applicant as a CSO and could order the Respondent
to remove a CSO, this did not preclude the Respond-ent's retaining that individual in another capacity, suchas to perform guard service for another client. More-
over, the Board has found a governmental entity's pos-session of authority to request a contractor to dismiss
an employee did not preclude the Board's assertion of
jurisdiction over the contractor. See FKW, Inc., 308NLRB 598 (1992); Old Dominion Security, 289 NLRBat 83; Dynaelectron Corp., 286 NLRB at 305. The Re-spondent's argument that the USMS's control over
matters such as employment qualifications, dress
codes, security clearances, work shifts, and CSOs' du-
ties precludes the Respondent from engaging in mean-
ingful collective bargaining is unpersuasive. In OldDominion Security, the Board found similar restrictionsto be operational controls necessary to ``ensure con-
tract compliance and maintenance of security measures
at a secure facility,'' 289 NLRB at 83, and not to ne-
gate the employer's ability to engage in meaningful
collective bargaining.11We also find without merit the Respondent's argu-ments that the Board should not assert jurisdiction over
the Respondent because the USMS and the Respondent
are joint employers and because of the essential Fed-
eral role performed by the CSOs. As the Respondent
acknowledges, it is well established that, in determin-
ing whether to refrain from asserting jurisdiction over
a government contractor, the Board does not look to
whether there is a joint employer relationship between
the employer and the governmental entity. Res-Care,280 NLRB at 673 fns. 12 & 14. Similarly, the Board
long ago rejected the approach of refraining from as-
serting jurisdiction based on whether the employer's
operations were intimately related to a governmental
function. See National Transportation Service, 240NLRB 565 (1979). Indeed, from the perspective of
whether a governmental function is being performed,
the role performed by the Respondent's CSOs is indis-
tinguishable from the security services the employer
performed for the U.S. Navy in Old Dominion Secu-rity, above, a case in which the Board asserted juris-diction over the employer. And, more generally, the
Board has repeatedly asserted jurisdiction over em-
ployers providing security services for the Federal
Government. See Champlain Security Services, 243NLRB 755 (1979); Atlas Guard Service, 237 NLRB1067 (1978); Federal Services, 115 NLRB 1729 243CENTRAL SECURITY SERVICES12Indeed, we note that the Board has asserted jurisdiction over theRespondent in two prior cases concerning its operations under con-
tracts with the USMS similar to that in the present case. See CentralSecurity Systems, 21±RC±18978 (June 11, 1992) (unpublished orderdenying request for review of Regional Director's Decision and Di-
rection of Election); Central Security Systems, Case 1±RC±19384(1990) (same). Although the case captions indicate a slightly dif-
ferent name for the employer in those cases, it is clear from the
record that the Respondent is the same entity as that employer.Member Browning agrees that the Respondent has not met its bur-den of proving that it is not subject to the Board's jurisdiction under
the test set forth in Res-Care, Inc., supra, 280 NLRB 670. In doingso, however, Member Browning does not pass on the continuing va-
lidity of the Res-Care test.13The Respondent excepts to the judge's finding the Respondent'srules 8, 23, and 29 ``void and unenforceable.'' As indicated above,
we are dismissing the complaint allegation regarding rule 23. With
respect to rules 8 and 29, we note that while the judge used the
``void and unenforceable'' phraseology in his analysis, he did not do
so in his conclusions of law, remedy, recommended Order, or notice
to employees. Rather, his recommended Order requires the Respond-
ent to cease and desist from maintaining and enforcing rules which
interfere with, restrain, or coerce employees in the exercise of their
Section 7 right to engage in concerted activities for mutual aid or
protection. Accordingly, the judge's decision does not order the
voiding of these rules in their entirety. We find this remedy appro-
priate in the circumstances of this case.14The judge's conclusions of law are modified accordingly.(1956); see also U.S. Corrections Corp., 304 NLRB934, 937 at fn. 32 and accompanying text (1991).Based on the foregoing, we find that the Respondenthas failed to prove that it did not retain sufficient con-
trol over its CSOs' wages, benefits, and other terms
and conditions of employment to engage in meaningful
collective bargaining. Accordingly, we will assert juris-
diction over the Respondent.12II. LAWFULNESSOFPARTICULARRULESINTHE
RESPONDENT'SCODEOFCONDUCT
In his decision, the judge found, inter alia, that rules8, 23, and 29 of the Respondent's code of conduct vio-
lated Section 8(a)(1) of the Act. We agree that rules
8 and 29 are violative, but we reverse as to rule 23.13Rule 23 required the Respondent's CSOs to:Not make statement(s) about fellow employees orofficials with knowledge of the falseness of the
statement or with ruthless disregard of the truth
which would be a defamatory falsehood made
with malice.The judge did not find rule 23 to have played any partin the Respondent's discipline of CSOs Brady and
Clarke or its discharge of Brady, all of which the
judge found unlawful. Rather, he found the Respond-
ent's maintenance of rule 23 to be unlawful per se.
The cases on which the judge relied in finding the rule
violative establish that ``within the area of concerted
activities, false and inaccurate employee statements are
protected so long as they are not malicious,'' WabeekCountry Club, 301 NLRB 694, 699 (1991), quotingAmerican Cast Iron Pipe Co., 234 NLRB 1126, 1131(1978), and that, therefore, work rules prohibitingmerely false statements violate Section 8(a)(1). It is
also well established, however, that ``false statements
that are knowingly false and therefore malicious are
unprotected.'' Radisson Muehlebach Hotel, 273 NLRB1464 (1985).The Respondent's rule 23 did not prohibit state-ments that were merely false. Rather, the prohibition of
that rule was much narrower. It prohibited only those
statements made ``with knowledge of the falseness of
the statement or with ruthless disregard of the truth
which would be a defamatory falsehood made with
malice.'' Because such statements are not protected,
see Radisson Muehlebach Hotel, above, we dismiss theallegation that rule 23 violated Section 8(a)(1) of the
Act.14The judge found that the Respondent's rule 29 vio-lated Section 8(a)(1). Rule 29 provided that ``[o]nce on
duty, the carrying and reading of any type of literature
is strictly forbidden.'' We adopt the judge's finding,
but only on the basis that the rule was overbroad in
that it reasonably could be understood to mean that
CSOs were prohibited from carrying or reading lit-
erature concerning union or other protected concerted
activity from the time that they came on duty or began
their shift, including during breaks or meal periods. Cf.
Norris/O'Bannon, 307 NLRB 1236, 1245 (1992) (am-biguity in work rule resolved against promulgator of
rule); Southeastern Brush Co., 306 NLRB 884 fn. 1(1992) (rule overbroad as ``company time'' could rea-
sonably be construed as encompassing both working
and nonworking time).We find unpersuasive the Respondent's contentionthat its rules cannot be found to violate the Act be-
cause the Respondent was required to adopt the
USMS' code of conduct, of which two of the rules at
issue are a part. (The Respondent's rule 29 is not con-
tained in the USMS' code of conduct.) The Respond-
ent fails to cite any statute mandating that it adopt the
USMS' code of conduct. Rather, the Respondent's as-
serted obligation to adopt the USMS' code of conduct
is based solely on its contract with the USMS into
which the Respondent entered voluntarily.As noted above, the Respondent's contract with theUSMS required the Respondent to maintain ``standards
of employee competency, conduct, appearance, and in-
tegrity'' and stated that the USMS code of conduct,
contained in an attachment to the contract, would
``provide the Contractor guidance in developing astandard for employees.'' (Emphasis added.) This pro-
vision did not require that the Respondent adopt the
USMS's code of conduct but only that the USMS code
of conduct would give the Respondent ``guidance'' in
developing employee standards. While the contract
also reserved to the USMS the right to require the Re- 244DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
15The Respondent required its CSOs to acknowledge in writingthat they had received the Respondent's code of conduct for CSOs
and that any violation of the code of conduct rules could result in
reprimand, suspension, or ``loss of pay on termination.'' However,
the record does not support the judge's statement that ``[u]nder
terms of the contract, USMS required each CSO to acknowledge and
agree to comply with a code of conduct issued by USMS.''spondent to remove any CSO for disregard of the codeof conduct, this provision did not require the Respond-
ent itself to adopt the USMS's code of conduct.Additionally, the Respondent notes that the USMScode of conduct contained the following introductory
statement:The integrity of the Marshals Service is dependentupon the conduct of its individual employees. A
minimum Code of Conduct is set forth below to
provide guidance in achieving a greater individual
standard.It is clear from its context and language that this state-ment was addressed to Marshals Service employees.
Thus, its reference to a ``minimum'' code of conduct
did not constitute a requirement that the Respondent
adopt at a minimum the USMS' code of conduct.
Rather, it was an exhortation to Marshals Service em-
ployees to achieve even a ``greater individual stand-
ard'' than the ``minimum'' code of conduct set forth
therein.In sum, while the contract required the Respondentto maintain standards of employee conduct and re-
quired that the USMS code of conduct serve as guid-
ance to the Respondent, it did not require the Respond-
ent simply to adopt the USMS code of conduct, which
is what the Respondent largely did. Indeed, there is no
indication that the Respondent made any effort to tai-lor its code of conduct rules so as to take cognizance
of its employees' Section 7 rights.15ORDERThe National Labor Relations Board adopts the rec-ommended Order of the administrative law judge as
modified below and orders that the Respondent, Cen-
tral Security Services, Inc., San Francisco, California,
its officers, agents, successors, and assigns, shall take
the action set forth in the Order as modified.1. Substitute the following for paragraph 2(a).
``(a) Offer John E. Brady immediate and full rein-statement to his former job or, if that job no longer ex-
ists, to a substantially equivalent position, without prej-
udice to his seniority or any other rights or privileges
previously enjoyed. In addition, notify the United
States Marshals Service in the manner set forth in the
remedy section of the judge's decision.''2. Substitute the attached notice for that of the ad-ministrative law judge.APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any union
To bargain collectively through representativesof their own choiceTo act together for other mutual aid or protec-tionTo choose not to engage in any of these pro-tected concerted activities.WEWILLNOT
interrogate you concerning the iden-tity of other employees engaged in concerted activities
for employees' mutual aid or protection or the extent
of other employees' engagement in those activities.WEWILLNOT
tell you that you cannot engage inconcerted activities for employees' mutual aid and pro-
tection or that an employee has been discharged for
engaging in those activities.WEWILLNOT
maintain and enforce rules whichinterfere with, restrain, or coerce you in the exercise
of your right under the Act to engage in concerted ac-
tivities for employees' mutual aid or protection.WEWILLNOT
disparately enforce rules against youfor engaging in concerted activities for employees'
mutual aid or protection.WEWILLNOT
warn, place on probation, suspend,discharge, or otherwise discipline you for engaging in
concerted activities for employees' mutual aid or pro-
tection.WEWILLNOT
in any like or related manner interferewith, restrain, or coerce you in the exercise of the
rights guaranteed you by Section 7 of the Act.WEWILL
offer John E. Brady immediate and full re-instatement to his former job or, if that job no longer
exists, to a substantially equivalent position, without
prejudice to his seniority or any other rights or privi-
leges previously enjoyed, WEWILL
notify the UnitedStates Marshals Service that we erroneously advised
them that John E. Brady abandoned his duty post to
solicit an employee's signature on a letter, and WEWILLrequest the United States Marshals Service ap-prove John E. Brady's reinstatement and redeputiza-
tion.WEWILL
make John E. Brady whole for any lossof earnings and other benefits resulting from the dis-
crimination we practiced against him for engaging in 245CENTRAL SECURITY SERVICES1Read 1989 after further date references omitting the year.2While every apparent or nonapparent conflict in the evidence hasnot been specifically resolved below, my findings are based on my
examination of the entire record, my observation of the witnesses'demeanor while testifying, and my evaluation of the reliability oftheir testimony; therefore any testimony in the record which is in-
consistent with my findings is hereby discredited.3Associated Charter Bus Co., 261 NLRB 448 (1982); Res-Care,Inc., 280 NLRB 670 (1986); PHP Health Care Corp., 280 NLRB182 (1987); Southwest Ambulance of California, 295 NLRB 125(1989); Thum's Long Beach Co., 295 NLRB 101 (1989); CareerSystems Development Corp., 301 NLRB 436 (1991).4Long-Stretch Youth Home,, 280 NLRB 678 (1986); ARA Serv-ices, 283 NLRB 602 (1987); Dynalectron Corp., 286 NLRB 302(1987); Old Dominion Security, 289 NLRB 81 (1988); Career Sys-tems Development Corp., 301 NLRB 434 (1991); U.S. CorrectsCorp., 304 NLRB 934 (1991); Hicks v. NLRB, 964 F.2d 11 (D.C.Cir. 1992), affg. sub nom. Ebon Research Systems, 302 NLRB 762(1991), and 290 NLRB 751 (1988).5Thum's Long Beach Co., id.concerted activities for employees' mutual aid or pro-tection, less any net interim earnings, plus interest.WEWILL
remove from our records any record of thediscipline we levied against John E. Brady and Edward
Clarke for engaging in concerted activities for employ-
ees' mutual aid or protection and advise Brady and
Clarke in writing that this has been done and that their
engagement in those activities shall have no effect on
their employment.CENTRALSECURITYSERVICES, INC.Jonathan J. Seagle, for the General Counsel.Roger Jeanson, Esq. (Berman, Berkley & Lasky), of SanFrancisco, California, for Central Security.DECISIONSTATEMENTOFTHE
CASEGEORGECHRISTENSEN, Administrative Law Judge. On Au-gust 15, 16, and 19, 1991, I conducted a hearing at San Fran-
cisco, California, to try issues raised by a complaint issued
on April 3, 1989, based on a charge filed by John E. Brady,
an individual, on February 17, 1989, and amended on March
31, 1989.1The complaint alleged Central Security Services, Inc. (Re-spondent) at pertinent times was an employer engaged in a
business affecting interstate commerce as defined in Section
2 of the National Labor Relations Act (the Act) and commit-
ted various violations of Section 8(a)(1) of the Act.The Respondent in its answer to the complaint contendedthe National Labor Relations Board (the Board) should re-
frain from exercising its jurisdiction in this case on the
ground it and its affected employees were engaged in render-
ing security services to an entity exempted from the coverage
of the Act (United States Marshals ServiceÐUSMS here-
after) which exercised pervasive control over the core em-
ployment conditions of those employees.The Respondent in its answer also denied committing anyviolation of the Act.The issues created are: (1) whether the Board should re-frain from exercising its jurisdiction in this case and (2) if
not, whether the Respondent committed the alleged acts,
thereby violating the Act. The General Counsel and the Re-
spondent appeared by counsel and were afforded full oppor-
tunity to adduce evidence, examine and cross-examine wit-
nesses, argue, and file briefs. Both counsel filed briefs.Based on my review of the entire record, observation ofthe witnesses, perusal of the briefs and research, I enter the
followingFINDINGSOF
FACT2I. JURISDICTIONALISSUE
At all pertinent times the Respondent, a New York cor-poration headquartered in New York, has been engaged inthe business of providing security services for profit. Itsmajor business has been providing those services, by con-
tracts with USMS, at Federal district and appellate court-
houses within the jurisdiction of the First, Second, Third,
Ninth, Eleventh, and District of Columbia Circuit Courts of
Appeal.In 1988 the Respondent supplanted Wackenhut Corpora-tion as the supplier of those services within the jurisdiction
of the Court of Appeals for the Ninth Circuit, which encom-
passes courthouses in northern California housing United
States district courts and the Ninth Circuit Court of Appeals
in San Francisco, Oakland, Santa Rosa, and San Jose, Cali-
fornia.It is undisputed the Respondent satisfies the normal stand-ard for the exercise of the Board's jurisdiction under Section
2 of the Act, for at all pertinent times the Respondent was
a private, for-profit corporation which received in excess of
$50,000 annually for the services it provided to an entity en-
gaged in interstate commerceÐUSMS.The Board has refrained from exercising its jurisdictionover such private, for-profit employers when the control ex-
ercised by the entity exempt from the Act's coverage over
the core employment conditions of those employer's employ-
ees was of such a degree, a labor organization representing
those workers could not bargain meaningfully with those em-
ployers over those conditions,3and has exercised its jurisdic-tion over such employers when the employers had discretion
over those core employment conditions.4All but two of the cases just cited involved representation;i.e., a private, for-profit employer's objection to proceeding
to an election based on a union petition for certification as
the exclusive collective-bargaining representative of the em-
ployees of that employer, on the ground an entity exempt
from coverage under the Act exerted such control over its
employees' core employment conditions the employer could
not engage in meaningful bargaining with respect thereto.In one exception,5the Board refrained from exercising itsjurisdiction in a case involving an alleged unfair labor prac-
tice complaint alleging the private, for-profit employer vio-
lated Section 8(a)(5) of the Act by failing to bargain with the
union representing a subcontractor's employees over the ef-
fect on the subcontractor's employees of its cancellation of
the subcontracting. The Board refrained from exercising its
jurisdiction on the ground the exempt entity (the city of Long
Beach, California) controlled what subcontractors the em-
ployer could engage. In the other, the Board exercised juris-
diction over a case alleging the private for-profit employer 246DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
6Hicks v. NLRB, supra.7Central Security Systems, Case 1±CA±28380 (1991).8The Respondent, as was customary, avoided time delays and re-cruitment costs by simply retaining all the CSOs employed by its
predecessor.9Such deputization was necessary for the performance of CSO du-ties, i.e., carrying weapons, effecting arrests, etc.10The contract contemplated a 5-year term. USMS, however, re-served the unilateral right to cancel the contract at each anniversary
date during the term of the contract.11The benefit schedule included a paid vacation benefit basedupon years of service. The Respondent interpreted the requirement
as limited to years in its service; USMS disagreed and insisted theRespondent grant paid vacations based on each CSO's previous serv-
ice for all contractors to whom USMS awarded contracts for the
Northern California courts. The Respondent accepted the USMS in-
terpretation, though USMS refused to reimburse the Respondent for
the additional and unanticipated additional cost to the Respondent
(which based its bid on its interpretation of the benefit provision).
The contract provision relied upon by USMS stated the Respondent
would not be reimbursed for labor costs exceeding those set forth
in the wage and benefits schedule.violated Section 8(a)(1) and (3) by discharging an employeefor engaging in union activities and interfering in employee
engagement in union activities.6In an apparent application of the latter cases in a case in-volving this employer,7while the General Counsel refused toissue a complaint based on portions of a charge alleging
Central Security violated Section 8(a)(5) and (1) of the Act
by changing the hours of employment of security personnel
performing services under a Central Security-USMS contract,
on the ground USMS had and exercised the power to require
the changeÐthe General Counsel reserved ruling on whether
to issue a complaint on the balance of the charge, alleging
violations of other sections of the Act.In this case, the complaint alleged the Respondent violatedSection 8(a)(1) of the Act by: (1) giving the impression it
was surveilling concerted employee activity protected by the
Act; (2) telling employees they could not engage in con-
certed activities protected by the Act; (3) interrogating em-
ployees concerning concerted activities protected by the Act;
(4) telling employees an employee had been terminated for
engaging in concerted activities protected by the Act; (5)
maintaining and enforcing an unlawful no-solicitation, no-
distribution rule; (6) suspending and discharging an em-
ployee for engaging in concerted activity protected by the
Act; and (7) disciplining another employee for engaging in
concerted activity protected by the Act.Under the contract between the Respondent and USMSgoverning the services provided by the Respondent at the
northern California courthouses, USMS determined:1. The number and location of the posts to be manned bythe court security officers (CSOs) employed by the Respond-
ent.2. The duties performed by the CSOs.
3. The CSOs' duty hours and break times.
4. The number of CSOs the Respondent employed torender the services required.5. The CSOs satisfaction the following requirements:
(a) Graduation from a certified federal, state, county orlocal law enforcement training program, Military Police
training program or the equivalent.(b) Completion of 3 years of employment as a certifiedlaw enforcement officer.(c) Satisfaction of specified physical standards, includingheight and weight requirements.(d) Demonstrates proficiency in weapons handling.
(e) Compliance with a specified dress code and specifiedpersonal grooming standards.(f) Passing of a background security check.8USMS also exercised sole and unilateral authority to grant,deny or rescind deputization of the CSOs as Deputy United
States Marshals (and the issuance, refusal of issuance, and
required return of badges or other forms of credentials estab-
lishing such status).9Under terms of the contract, USMS required each CSO toacknowledge and agree to comply with a code of conductissued by USMS and empowered its agents, and reserved,unilateral and final power to direct the termination of any
CSO on the basis of a unilateral determination by USMS the
CSO engaged in misconduct, nonperformance, or failure to
comply with its rules and regulations.With respect to wages and benefits, USMS required theRespondent to submit a wage and benefit schedule for the 5-
year contract term10and, upon USMS' acceptance of the Re-spondent's bid, that wage and benefit schedule became fixed,
subject to increase only upon United States Department of
Labor (DOL) publication of an area prevailing wage and
benefit schedule exceeding the contract wage and benefit
schedule,11and then only upon USMS approval of thechange necessitated by the DOL determination.Under the contract, the Respondent was responsible for therecruitment, screening, and hire of its prospective hires for
work in the northern California courthouses, subject to a se-
curity check and approval by USMS, but avoided the time
and expense associated with that procedure by simply hiring,
with USMS' approval, the employees of its predecessor.The Respondent was also responsible under the contractfor ``maintaining satisfactory standards of employee com-
petency, conduct, appearance and integrity and ... respon-

sible for taking such disciplinary action with respect to his
employees as may be necessary.''In this case USMS revoked Brady's deputization as aUnited States Marshal, required his surrender of his creden-
tials, and advised that the Respondent Brady ``had to go'' on
the basis of information provided by the Respondent and the
Respondent alone engaged in the alleged unlawful acts of
surveillance, interrogation, utterances of coercive statements,
and impositions of discipline (including suspension, dis-
charge, and reduction to probationary status) set forth as un-
fair labor practices in the complaint, as well as the enforce-
ment of rules allegedly violative of the Act.Were this a case in which a union was seeking, througha Board-conducted election, certification as the exclusive col-
lective-bargaining representative of the Respondent's north-
ern California employeesÐor a bargaining order based on an
alleged violation of Section 8(a)(5) of the ActÐBoard re-
fusal to exercise its discretionary jurisdictional powers in this
case might be warranted.This case, however, involves the alleged violation by theRespondent of Section 8(a)(1) of the Act by interference
with, restraint and coercion of its employees, including dis-
cipline and discharge, for engaging in concerted activities
protected under Section 7 of the Act and the promulgation 247CENTRAL SECURITY SERVICES12The complaint alleged, the answer admitted, and I find at allpertinent times Villella and Perkins were supervisors and agents ofthe Respondent acting on its behalf within the meaning of Sec. 2
of the Act. It was undisputed the lead CSOs exercised supervision
and direction of the work of the CSOs at their respective locations
and I therefore find and conclude the lead CSOs at all pertinent
times also were supervisors and agents of the Respondent acting on
its behalf within the meaning of Sec. 2 of the Act.13Clarke testified all such discussions occurred while he and thosewith whom he discussed the draft were off duty. His testimony is
undisputed and is credited.and enforcement of rules inhibiting their exercise of theirSection 7 rights.There are no reported cases where the Board has refrainedfrom exercising its jurisdiction to determine the merits of a
complaint alleging such unfair labor practices on the ground
an entity exempt from Act coverage, acting on the basis of
information supplied by the employer accused of committing
the unfair labor practices in question, played a role in the
commission of those alleged unfair labor practices, nor
would it be reasonable to so refrain here, enabling the Re-
spondent to escape liability for its acts.I therefore find and conclude at all pertinent times the Re-spondent was an employer engaged in commerce in a busi-
ness affecting commerce within the meaning of Section 2 of
the Act (based upon jurisdictional facts recited heretofore)and further find and conclude this is a case in which the
Board should exercise its plenary jurisdiction to determine
whether the Respondent committed the unfair labor practices
alleged in the complaint, and, if so, determine the appropriate
remedy therefor.II. THEALLEGEDUNFAIRLABORPRACTICES
A. The IssuesThe issues raised by the complaint and the Respondent'sanswer thereto are whether the Respondent violated Section
8(a)(1) of the Act by.1. Giving employees the impression it was surveilling theirengagement in concerted activities protected by the Act.2. Interrogating employees concerning such engagement.
3. Telling employees they could not engage in such activi-ties.4. Telling employees an employee had been terminated forengaging in such activities.5. Maintaining and enforcing unlawful no-solicitation, no-distribution rules.6. Issuing a disciplinary warning to an employee and plac-ing him on probationary status for engaging in concerted ac-
tivities protected by the Act.7. Suspending and discharging an employee for engagingin such activities.B. FactsAs noted above, in 1988, the Respondent succeededWackenhut Corporation as the provider of CSO services to
USMS in buildings housing Federal courtrooms in northern
California and hired the Wackenhut employees previously
performing those services to provide those services. James
Perkins was retained by the Respondent as its site supervisor
in overall charge of its northern California operations and li-
aison with the United States Marshal in overall charge of se-
curity at the northern California Federal courtrooms and
courthouses. As required by the USMS-Respondent contract,
the Respondent also designated a ``lead CSO'' as the imme-
diate supervisor of the CSOs employed by the Respondent at
each of the northern California courthouses. Perkins' imme-
diate supervisor, headquartered in southern California and in
overall charge of all the Respondent's operations within the
Ninth Circuit, was Fred Villella.12John Brady and EdwardClarke were two of the CSOs formerly employed byWackenhut who were employed by the Respondent when it
succeeded Wackenhut on the USMS contract covering the
northern California courthouses.In 1988 both Brady and Clarke were employed at the Fed-eral building housing the United States District Court in San
Francisco and were close friends. Perkins maintained his of-
fice in the same building.In 1988 Perkins transferred Brady to the building housingthe Ninth Circuit Court in San Francisco after Brady wrote
a letter to the Respondent's vice president complaining about
Perkins' reversal of an agreement by the lead CSO to an ex-
change between Brady and another CSO of their posts for an
hour in the afternoon, Perkins' refusal to grant him a re-
quested transfer to fill a post and placing a CSO junior to
him in the requested post, whether there was a grievance
procedure and whether the Respondent had a policy regard-
ing the application of seniority to requests for transfers. Nei-
ther the vice president to whom he addressed the letter nor
any other management representative ever responded to
Brady's letter.Though the USMS-Respondent contract was effective inJune 1988, by January 1989, the CSOs employed by the Re-
spondent were still unaware of many terms of their present
and future employment, and began questioning their imme-
diate supervisors for that information, without success.After discussions among a number of the CSOs concern-ing their dissatisfaction over their inability to secure the de-
sired information, in late January 1989 Brady drafted a letter
based on those discussions, setting forth the information the
CSOs wanted, made copies of the draft, circulated copies to
CSOs at the northern California courthouses (including the
lead CSOs) for discussion and suggestion, and discussed
what the final version of the letter should be with CSOs and
lead CSOs at the various courthouses, including Clarke.Clarke was an early supporter of the idea of appealing tothe Respondent's president for the desired information and
supported its preparation and sending, in discussions with
other CSOs at his station.13The draft read as follows:Mr. Nicholas F. PastoressaPresident
Central Security Systems, Inc.
Staten Island, N.Y. 10306Mr. Pastoressa:This letter is being sent to you as a last resort. Sev-eral members of the court security unit have made nu-
merous attempts using the chain of command to get an-
swers to the following questions with no results. The
questions we would appreciate you answering are as
follows: 248DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
14Clarke's testimony to the foregoing was uncontradicted and iscredited.15The United States Marshall in charge of security for the north-ern California Federal courts, Glen Robinson, and the Deputy United
States Marshall designated as the contract liaison officer between the
Respondent and USMS with respect to the northern California court-
houses, Donald Davey, were also housed in the building.1. How many vacation days are we entitled to? Arethey prorated?2. If so are they beginning with what contract? Thefirst one or the current one.3. How many sick days are we entitled to? Are theypro-rated?4. Do we have Personal days? If so how many? Arethey prorated?5. Are we permitted to accrue our vacation and sickdays?6. Are we entitled to re-imbursement for shoes?sweaters that we purchase?We are interested in learning of the health and bene-fit plan the company offers. Please advise us of the
grievance policy of CSSI, a letter was mailed to Mr.
Paul Haughom Vice-President requesting information
on the matter on August 20, 1988, however, Mr.
Haughom has not acknowledged the letter as of this
date.We will appreciate, whenever a change in theamount of money is made on our paychecks, whether
greater or less, an explanation accompanying the check
by way of an Inter-office memo. It has become ex-
tremely difficult at times for us to know exactly what
we are getting and what we are supposed to get.I do not know if you are aware of it or not but someof the personnel do not have a complete uniform.Some of the CSOs have brought some of these ques-tions to the attention of Mr. Fred Villella, California
contract manager, it appears the questions have been
heard with deaf ears or ignored. Requests for personnel
to meet with Mr. Villella to discuss these questions
when he is in San Francisco also have not been hon-
ored.The undersigned members of the Court Security Unitof San Francisco, Oakland & the San Jose area will be
grateful for your expeditious reply to this letter.Copies of the letter are to be mailed to the followingpeople:Honorable Alfred T. GoodwinChief Judge, U.S. Court of AppealsHonorable William A. IngramChief Judge Federal Court
450 Golden Gate Avenue
San Francisco, CAHonorable Stanley WiegelSenior Judge
Federal Court
450 Golden Gate Avenue
San Francisco, CAGlen RobinsonUnited States Marshall
Federal Bldg.
450 Golden Gate Ave.
San Francisco, CAThe attached ``ROUGH DRAFT,'' is for your pe-rusal. If you have any thoughts that you would like to
have mentioned please write them and attach them to
this letter for inclusion in the final letter.It has been suggested that the letter be signed in thefollowing manner. Each person will print (legibly)
his/her name then sign above it. The site worked at,
will then be affixed by the signee.EXAMPLES:[Signature]John A. DoeJOHN A. DOE
U.S. Court of Appeals
San Francisco, CA[Signature] Mary AndersonMARY ANDERSON
Federal Building
San Jose, CA[Signature] Tom HorneTOM HORNE
Federal Bldg.
Oakland, CA[Signature] Ed BrownED BROWN
Federal Bldg.
San Francisco, CA[Resp. Exh. 10]The lead CSO at the San Jose courthouse informed Perkinsthat Brady had prepared and was circulating and discussing
the draft among the CSOs and furnished Perkins a copy of
the draft.Perkins contacted Clarke, told Clarke he knew about theletter draft, identified Brady as its author, and asked if he
was its coauthor. Clarke denied he was its coauthor. Perkins
labelled Brady a ``shit-disturber'' and stated he had to trans-
fer Brady once previously for ``stirring up the troops.''
Clarke asked Perkins to secure the information requested in
the draft. Perkins replied he worked for the company, not for
the CSOs, he wasn't going to ask for the requested informa-
tion, but he thought the Respondent was going to supply
some information.14Perkins supplied the copy of the draft he had received toChief Deputy United States Marshall Richard Bippus, whose
office was also in the Federal building housing the United
States District Court in San Francisco.15Bippus summoned Clarke to his office and told Clarke theletter could ``cause problems'' if it was sent to the judges
listed as potential recipients of the letter and Davey, in a let-
ter dated January 31 addressed to Villella, stated:This office is concerned that direct personal contactwith officers of the courts, for whose security this of-
fice and your employees are responsible, may be at-
tempted in a manner inconsistent with the procedures
normally utilized for such personnel matters. This office
would view any such personal contact as outside the
recognized chain-of-command for Court Security Offi- 249CENTRAL SECURITY SERVICES16Brady's testimony to this effect was uncontradicted and is cred-ited.cers, and demonstrating questionable standards of con-duct.Please look into this matter, and either disabuse thisoffice of the notion that such unprofessional contact is
being undertaken by an employee of Central Security
Systems, Inc., or identify the person or persons that au-
thored the unsigned note and/or letter.Villella responded by issuing a February 1 rule or direc-tive addressed to CSOs employed by the Respondent
throughout the buildings housing Federal courts within the
jurisdiction of the Ninth Circuit Court ordering all CSOs em-
ployed by the Respondent at those courthouses to process
any ``[r]equests for information, assistance or lodging com-
plaints ... through the Lead CSOs''; ``the Lead CSOs will

refer CSO initiated communications directly to the Contract
Manager, Supervisor or Marshall representative, as appro-
priate''; and ``if this channel is not satisfactory to individ-
uals, communications may be addressed in writing through
the Lead CSO to the following: Fred J. Villella, area Con-
tract Manager, Central Security Systems, Inc., 531 Encinitas
Blvd., Encinitas, CA 92024.''; ``CSOSAREREMINDEDTHAT
,ASEMPLOYEESOFCENTRALSECURITYSYSTEMS
, THEYMUST
COMPLY... 
ANDCONFORMWITHTHEPROVISIONSPRE
-SCRIBEDFORSUCHCOMMUNICATIONSTHROUGHTHECSSI

CHANNELS. COMPLAINTSORREQUESTS
... 
RELATEDTOCSO
PERFORMANCEANDCONDITIONSUNDERTHISCONTRACTARE

TOBECONDUCTEDTHROUGHTHECHANNELSDESCRIBED

ABOVE.''After participating in discussions of the views and sugges-tions of various CSOs concerning the draft and Clarke's re-
port Bippus thought it would be inadvisable to send copies
of the letter to the judges, over the weekend of February 4-
5, Brady prepared a revised, final version of the letter, elimi-
nating the proposed sending of the letter to the judges and
making other changes in line with the views and suggestions
he had received.Brady dated the final version of the letter February 15, inorder to provide time within which to secure signatures
thereto of the CSOs who were interested in securing the re-
quested information and in the hope the Respondent might
furnish the requested information prior to that date (in view
of Perkins' comment to Clarke in late January that he
thought the Respondent was going to supply some informa-
tion), in which case it would be unnecessary to send the let-
ter.Brady began contacting CSOs (including lead CSOs) atthe northern California courthouses on Monday, February 6,
to solicit the lead CSOs and CSOs stationed at the various
courthouses to read and sign the letter. He signed the letter,
secured the signatures of three other CSOs stationed at thecourthouse where he was assigned, and secured the signature
of CSO David Banda on February 7 at the Federal building
housing the district court in San Francisco. He visited the
building housing the Federal bankruptcy court in Oakland
prior to shift starting time on February 9, but was unsuccess-
ful in securing any signatures thereto when the lead CSO
there (Leonard Bullock) declined his invitation to read and
sign the letter (in the presence of two CSOs), stating Perkins
had received the information the CSOs were seeking, withBrady replying in that case there was no need to send theletter and departing.16Brady brought the letter to Clarke; Clarke signed it, gaveit to another CSO for his reading and signing if he desired,
and he signed it as well. The final letter, then, by February
9 had seven CSO signatures thereon. The letter read as fol-
lows:February 15, 1989Mr. Nicholas F. PastoressaPresident
Central Security Systems, Inc.
84 New Dorp Plaza
Staten Island, N.Y. 10306Mr. Pastoressa:This letter is being sent to you as a last resort. Sev-eral of the members of the court security unit have
made numerous attempts using the chain of command
to get answers to the following questions with no re-
sults. The questions we would appreciate you answering
are as follows:1. How many vacation days a year are we entitledto? Are they pro-rated?2. How many sick days are we entitled to? Are theypro-rated?3. Do we have personal days? Are they pro-rated?
4. Are we permitted to accrue our vacation, sick daysand personal days?5. Are we entitled to re-inbursement for shoes andsweaters that we purchase as part of our uniform re-
quirements?6. Will we receive an increase in our hourly wageat the end of the contractual year, if so how much?We are interested in learning of the health and bene-fit plan the company is offering.Please advise us of the grievance policy of CSSI, aletter was mailed to Paul Haughom Vice-President re-
questing information on the matter August 20, 1988
however, Mr. Haughom has not acknowledge the letter
as of this date.We will appreciate, whenever a change in theamount of money is made on our paychecks, whether
greater or less, an explanation accompany the check by
way of an inter-office memo explaining the adjustment.
At times it is difficult to determine what we are getting
and what we are supposed to have.I do not know if you are aware of it or not but somepersonnel do not have complete uniforms.Some of the CSO's have brought a few of thesequestions to the attention of Mr. Fred Villella, Califor-
nia Contract Manager, requesting for personnel to meet
with Mr. Villella to discuss these matters when he is
in San Francisco have not been honored.It does not seem unreasonable to request a copy ofbenefits we are entitled to under the existing contract.We will appreciate a timely response to our inquires.
Please note to whom we are sending copies of thisletter. 250DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
17Perkins interpreted the comment as a request for Brady's re-moval.Glen RobinsonUnited States Marshal
Northern District of CaliforniaMr. Fred VillellaCalifornia Contract ManagerDeputy Jim DaveyLiaison Office U.S.M.S.Mr. Jim PerkinsSupervisor
Court Security UnitMr. Jim HicksSupervisor
U.S. Court of AppealsIn closing we ask that all information we are entitledto along with benefits for the part time personnel be
sent to us in the same manner that the Code of Conduct
was.Personnel requesting this information have affixedtheir signatures below and on the attached sheet.[G.C. Exh. 4]Neither Perkins nor the USMS officials were aware of thechanges in the final letter from the draft, including the elimi-
nation of the proposal to send copies of the letter to the
judges.While Brady and Clarke were circulating, discussing, andsoliciting CSO signatures to the final letter, Perkins was
summoned by Robinson and Bippus and asked what he was
doing about complying with Davey's request either for assur-
ance the CSOs were not preparing to send copies of their let-
ter to the judges or identification of the author or authors of
the letter. Perkins replied he hadn't done anything yet.On February 9, Bullock reported to Perkins that Brady hadbeen at the Oakland courthouse that morning, soliciting sig-
natures to the letter. Perkins also received reports from other
lead CSOs and CSOs to the same effect. He relayed that in-
formation to Marshals Robinson and Bippus; they stated they
would like to see Brady ``go away,''17Perkins consultedwith Villella, related his information concerning the activities
of Brady and Clarke vis-a-vis the letters (he still suspected
Clarke was a coauthor as well as a circulator of the letters)
and his interpretation of the Marshals' views. The two de-
cided to suspend Brady while Perkins developed evidence
concerning the activities of Brady and Clarke and Villella
traveled to San Francisco for determination of what final ac-
tion to take against the two.Perkins went to Brady's duty station prior to Brady's Feb-ruary 9 shift starting time (9:30 a.m.), stopped Brady from
going to work and sought Brady's admission he had cir-
culated a petition among the CSOs. Brady denied he was cir-
culating any petition. Perkins stated then Clarke must be
lying to him, Brady then admitted he had been circulating a
letter among the CSOs addressed to the Respondent's presi-dent. Perkins told Brady he could not do that and was sus-
pended, pending Villella's arrival in San Francisco.Perkins returned to the building housing his and the mar-shals' offices, reported to the latter Brady was the author and
circulator of the letter and had been suspended pending fur-ther review and Villella's arrival; the marshals repeated theirearlier view they would like to see Brady ``go away.''Perkins began interrogating lead CSOs and CSOs who pre-viously supplied him with reports concerning the activities of
Brady vis-a-vis the preparation, circulation, discussion, and
solicitation of signatures to the letters. He secured a written
statement from the Oakland lead CSO (Bullock) on February
13, in which Bullock confirmed his February 9 oral report
Brady came to the Oakland courthouse at about 8:35 a.m.
(prior to starting time) and, in the presence of two CSOs,
asked him to read and sign the letter; that he refused; and
that neither of the other CSOs present read or signed the let-
ter after hearing his refusal. Bullock gave no further details
in his statement and was not called to testify. Perkins secured
a second written statement from CSO David Banda on Feb-
ruary 15, in which Banda confirmed an earlier oral report
Brady contacted him in the basement of the building housing
the San Francisco District Court at about 12:30 p.m. on Feb-
ruary 7, asked him to read and sign the final letter, and that
he complied with Brady's request. Banda testified, corrobo-
rating his written statement.Perkins testified, but did not relate what other lead CSOstold him in the course of his interrogations. The Respondent
did not produce any statements taken from those
interviewees.The Respondent produced Brady's February 7 work sched-ule, calling for a lunchbreak between 1 and 2 p.m. and also
produced Brady's work record on February 7 showing he
worked his scheduled 7-1/2 hours that day. The Respondent
contended this evidence established Brady was AWOL (ab-
sent without leave) from his duty post; i.e., abandoned his
duty post during scheduled working hours.Brady corroborated Bullock's statement and Banda's state-ment and testimony, with one exception. He testified he so-
licited Banda's reading and signing of the letter during his
lunchbreak, commenting it only took 5 minutes to travel be-
tween his and Banda's post. He also testified from time to
time his lead CSO, James Hicks, permitted the CSOs under
his supervision to vary from their schedules, covering their
posts during such authorized departures from their schedule
(by authorizing exchanges between CSOs, etc.). Brady's
work schedule for his February 7 shift, initialed by Brady
and signed by Hicks, shows Brady worked his full 7-1/2-
hour shift that day, and Hicks was not called to testify,
which supports my finding and conclusion the Brady-Banda
encounter occurred either during Brady's scheduled lunch
hour or during a Brady departure therefrom authorized by
Hicks. I therefore find and conclude the Respondent failed
to establish Brady was AWOL during the Brady-Banda en-
counter.Even if I were to find and conclude to the contrary, undis-puted testimony established the lead CSOs and the CSOs
during working hours regularly and frequently discussed non-
work topics; lead CSOs and CSOs circulated and dis-
cussed greeting cards, etc. and solicited signatures thereto;
and lead CSOs solicited CSOs to attend various functions; allwithout censure, contrary instruction, or discipline, warrant-
ing my further finding and conclusion that prohibition or dis-
cipline for circulation, discussion, and solicitation of signa-
tures to the letters here concerned constituted disparate treat-
ment of employees engaged in those activities from the treat- 251CENTRAL SECURITY SERVICES18Sec. C-8 of the USMS-Respondent contract provides:8.1. The contracting officer or his representative may requestthe contractor to immediately remove any employee(s) from the
worksite(s) should it be determined that individuals are being as-
signed to duty who have been disqualified for either suitability
or security reasons, or who are found to be unfit for the per-Continuedment of employees engaged in the similar conduct just de-scribed.Perkins supplied the Bullock and Banda statements toMarshals Robinson, Bippus, and Davey on securing the latter
statement (on February 15). The marshals reiterated the view
Brady ``had to go.''On February 17, Villella and Perkins summoned Brady toa meeting. Perkins asked Brady if he knew why he was
there. Brady replied all he knew was that he had been sus-
pended. Perkins stated Brady had circulated a petition during
working hours, he could not do that, and that he was dis-
charged for doing so. Brady responded he would see them
in court and departed.Clarke was summoned to meet with Villella and Perkinsfollowing the Brady discharge. Clarke was handed a written,
disciplinary warning for circulating the letters and requested
to sign the warning notice, which he did. The notice read as
follows:February 13, 1989TO: CSO Edward R. ClarkeU.S. Courthouse, San Francisco, CAFROM:SCSO James PerkinsSan Francisco, CARE: Continued EmploymentThis memo, containing your signed acknowledge-ment, is a confirmation of a meeting we had this date
concerning your continued employment as a Court Se-
curity Officer with Central Security.You have been told that your retention is conditional,and you have been placed on probationary status for a
period of at least three (3) months.Among the areas of concern that were discussedtoday, and you have agreed to correct are:*You will obey all rules, regulations and lawful
instructions of the contract employer (Central Security),
U.S. Marshal's Service and Court Security Supervisory
personnel.*Observe and abide by the ``chain of command''
rule,recognizing the need to first contact and commu-nicate with the on-side [sic] Court Security Supervisor
for advice, instructions, clarification on policy,
shift/assignment changes, grievances or any other work
related problems before proceeding up or down thechain of command.*I understand that failure to correct and/or adhere
to the foregoing will be considered insubordination and
may effect my continued employment with Central Se-
curity./s/ Edward R. Clarkecc: Central Security file[GC Exh. 5]During the meeting it was made clear to Clarke his cir-culation of the letters prompted his discipline and Brady's
drafting and circulating the letters was the cause of his dis-
charge, with Villella commenting Brady previously wrote a
letter to the Respondent's vice president, had again caused
trouble with his current letter circulation, such action violated
the rules, Brady wasn't the kind of employee the Respondentwanted, and Brady had been discharged for preparing andcirculating the current letter(s).Pursuant to the USMS-Respondent contract, the Respond-ent promulgated and maintained a Code of Conduct contain-
ing, inter alia, the following rules:Each Court Security Officer (CSO) of the contractormust manifest the following behavior conduct. The
CSO must:....
8. Not engage in any discussion concerning Depart-ment of Justice or United States Marshals Service
(USMS) internal matter, policies, grievances or person-
alities and financial, personnel or family members with
jury members, prisoners, witnesses, protectees, family
members, the public or any known associate of the
above.....
23. Not make statement(s) about fellow employees orofficials with knowledge of the falseness of the state-
ment or with ruthless disregard of the truth which
would be a defamatory falsehood made with malice.24. Report serious violations of prescribed rules andregulations. Report violations of statute law to appro-
priate management officials.....
29. Once on duty, the carrying and reading of anytype of literature is strictly forbidden.30. Neglect of duty, including sleeping while onduty, unreasonable delays or failure to carry out as-
signed tasks, conducting personal affairs during official
time and refusing to render assistance or cooperate in
upholding the integrity of the security program at the
work sites.Any violation of the above rules and regulationscould result in a formal reprimand, suspension from
duty and loss of pay or termination.The day he was discharged, Brady filed the charge whichled to this proceeding. Sometime following its receipt of a
copy of the charge, the Respondent requested USMS' reac-
tion to Brady's reinstatement.On July 3, Marshall Robinson addressed a written reply tothe Respondent's request containing, inter alia, the following
statement:Be advised this office will not approve Mr. Brady forany employment in the United States Marshals Service,
nor will it accept him as a contract employee as a Court
Security Officer in this district. His special deputization
was removed following his termination by Central Se-
curity Systems, Inc., and is in accordance with the con-
tract provision ``... conducting personal affairs during

official time ...'' as cited in subparagraph 8.1.2 of

Section C-8 ``removal from duty/replacement of
CSO'S.''18 252DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
formance of security duties during their tour(s) of duty. TheContractor must comply with these requests. For clarification, a
determination of unfitness may be made from, but not limited
to, incidents involving the most immediately identifiable types
of misconduct or delinquency as set forth below: ...

8.1.2 Neglect of duty, including sleeping while on duty, unrea-
sonable delays or failure to carry out assigned tasks, conductingpersonal affairs during official time, and refusing to render as-sistance or cooperate in upholding the integrity of the security
program at the work sites.19Eastex, Inc. v. NLRB, 437 U.S. 556 (1978); NLRB v. City Dis-posal Systems, 465 U.S. 822, 831 (1984); Sierra Publishing Co. v.NLRB, 889 F.2d 210 (9th Cir. 1989); NLRB v. Henry Colder Co.,907 (7th Cir. 1990); NLRB v. Oakes Machine Corp., 897 F.2d 84(2d Cir. 1990); Meyers Industries, 281 NLRB 1882 (1986), affd. subnom. Prill v. NLRB, 835 F.2d 1481 (D.C. Cir. 1987); DiagnosticCenter Hospital Corp., 228 NLRB 1215 (1977); Independent Sta-tions Co., 284 NLRB 394 (1987); TLT-Babcock, 293 NLRB 163,167 (1989); Chinatown Planning Council, 290 NLRB 1091 (1988);Korea News, 297 NLRB 537 (1990); Aspen, 298 NLRB 401 (1990);Wabeek Country Club, 301 NLRB 694 (1991).20Page Avjet, 278 NLRB 444 (1986); Times Wire & Cable, 280NLRB 19 (1986); Checker, Inc., 247 NLRB 85 (1980).21Hoytuck Corp., 285 NLRB 904 (1987); American Poly-ThermCo., 298 NLRB 1057 (1990); Garrison Valley Center, 246 NLRB701 (1979); A & R Transport v. NLRB, 601 F.2d 311 (7th Cir.1979); EDM of Texas, 245 NLRB 934 (1979); Robert Bosch Corp.,256 NLRB 1036 (1981).The Respondent has not offered to reinstate Brady to hisformer or a substantially equivalent position since his dis-
charge at any of the northern California courthouses nor of-
fered him employment at any other facility where it provides
security services.Neither the original nor the final letter drafted by Brady,circulated among the CSOs by Brady and Clarke and dis-
cussed by Brady and Clarke with other CSOs were ever sent
to the judges or to any other persons.Marshal Davey testified USMS considered Brady's draftand circulation of the proposal that copies of the original let-
ter be sent to the judges violated rule 8 and section 8.1 and
2 of the USMS-Respondent contract, irrespective of the fact
the proposal was abandoned and no letter was ever sent to
the judges, stating the drafting and circulation of the proposal
among the CSOs violated the rule and warranted Brady's dis-
charge (and, presumably, Clarke's discipline).C. Analysis and Conclusions1. PreliminaryAll the Respondent actions alleged to constitute unfairlabor practices in the complaint recite the complained of ac-
tions interfered with, restrained, or coerced employees in the
exercise of their right under Section 7 of the Act to engage
in concerted activity for their mutual aid or protection.The initial question for determination, then, is whetherCSO preparation, circulation, and discussion of the letter
draft and CSO preparation, circulation, and solicitation of
signatures to the final letter constituted such activity.I find and conclude that it was; i.e., I find and concludeby Brady's preparation of a draft letter to the Respondent's
president requesting information he and other CSOs desired
concerning their rates of pay, wages, hours, and working
conditions during the term of the Respondent-USMS
contractÐ after their efforts to obtain that information from
their immediate superiors were unsuccessfulÐhis and
Clarke's circulation of the draft among CSOs for review and
suggestions, his and Clarke's discussion with CSOs of the
draft and revisions or additions thereto, his preparation of the
final letter containing revisions, changes, and additions de-
rived from CSO discussion of the draft, his and Clarke's cir-
culation of the final letter among CSOs and requests or so-
licitations other CSOs read the final letter and sign it, both
Brady and Clarke were engaged in concerted activities for
the mutual aid or protection of the CSOs employed by the
Respondent in northern California within the meaning and
application of Section 7 of the Act.192. The alleged late January violations (Perkins)The complaint alleged and the Respondent denied in aboutthe last week of January the Respondent violated Section
8(a)(1) of the Act when Perkins gave employees the impres-
sion the Respondent was surveilling the protected concerted
activities of employees by telling employees he knew of their
composing a letter to management concerning their terms
and conditions of employment and by telling employees they
could not engage in protected concerted activities.These allegations are based on Perkins' statements toClarke on January 31, in which he told Clarke he knew
about Brady's preparation and distribution of the letter draft,
knew its contents, asked Clarke if he was its coauthor and
identified Brady as a ``shit disturber,'' ``stirring up the
troops'' by his preparation, circulation, and discussion of the
letter with other CSOs.While I find and conclude Perkins' announcement he knewthe contents of the draft letter and that Brady had prepared
and was circulating it does not support the conclusion Per-
kins thereby gave Clarke the impression the Respondent was
surveilling CSO involvement in the preparation of the letter
draft,20and the record fails to establish in the course of theconversation Perkins told Clarke he could not engage in its
preparation, circulation, or discussion, Perkins' interrogation
of Clarke concerning his suspected role in preparing the draft
and characterization of Brady as an undesirable employee by
virtue of his role in preparing, circulating, and discussing the
draft violated Section 8(a)(1) of the Act, which prohibits em-
ployers from interfering with, restraining, or coercing em-
ployees in the exercise of their right to engage in concerted
activities for their mutual aid or protection, including Brady's
right to prepare, circulate, and discuss the draft letter.21I therefore find and conclude by Perkins' questioning ofClarke regarding authorship of the draft and his derogatory
remarks to Clarke over Brady's role in its preparation, cir-
culation, and discussion, the Respondent violated Section
8(a)(1) of the Act.3. The alleged February 7 violations (Perkins)The complaint alleged and the Respondent denied onabout February 7 the Respondent violated Section 8(a)(1) of
the Act by Perkins' interrogation of employees concerning
the identity of the author of the draft and the extent of his
activities with respect to its circulation and discussion.This allegation is based on Perkins' admitted interrogationof CSOs who previously reported Brady's circulation and
discussion of the draft letter to him, in order to secure firm 253CENTRAL SECURITY SERVICES22Perkins and USMS unawareness of the contents of the final let-ter was undisputed.23Behring International v. NLRB, 675 F.2d 83 (3d Cir. 1982); BillJohnson's Restaurants v. NLRB, 660 F.2d 1335, 1337 (9th Cir.1985); NLRB v. Pizza Crust Co., 862 F.2d 49 (3d Cir. 1988); Faulk-ner Hospital, 259 NLRB 364 (1984); Union Carbide Corp., 259NLRB 974 (1982); CNA Financial Corp., 264 NLRB 619 (1982);Glenoaks Convalescent Hospital, 273 NLRB 488 (1984); GarrisonValley Center, 277 NLRB 1422 (1985); United Merchants, 284NLRB 135 (1987); Sorenson Lighted Controls, 286 NLRB 969(1987); Brookshire Grocery Co., 294 NLRB 462 (1989); Rikal West,266 NLRB 551 (1983); Club Monte Carlo, 280 NLRB 257 (1986).24Hoytuck Corp., supra; American Poly-Therm Co., supra; Faulk-ner Hospital, supra; Brookshire Grocery Co., supra; Rikal West,supra.25NLRB v. S. E. Nichols, Inc., 862 F.2d 952 (2d Cir. 1988); NLRBv. Wells Dairy, 865 F.2d 175 (8th Cir. 1989); Overnite Transpor-tation Co., 254 NLRB 132 (1981); Bohemia, Inc., 266 NLRB 761(1983); N & T Associates, 273 NLRB 270 (1984); Murd Industries,287 NLRB 864 (1987); Robert Bosch Corp., supra.26Kinder-Care Learning Centers, 299 NLRB 1171 (1990); Cin-cinnati Suburban Press, 289 NLRB 966 (1988); Sierra PublishingCo. v. NLRB, 889 F.2d 210 (9th Cir. 1989); NLRB v. Oakes MachineCorp., 897 F.2d 84 (2d Cir. 1990); NLRB v. Auto Workers Local980, 819 F.2d 1134 (3d Cir. 1987); Dougherty Lumber Co., 299NLRB 295 (1990).identification of Brady as the initiator and circulator of thedraft.22The Board and reviewing courts consistently have heldemployer interrogation of employees to identify other em-
ployees who have engaged in concerted activities protected
by the Act and to learn the extent and nature of those activi-
ties is violative of the Act.23I therefore find and conclude Perkins' February interroga-tion of CSOs for the purposes just expressed violated Section
8(a)(1) of the Act, since those interrogations were designed
to identify Brady as the author and circulator of the draft and
to develop information concerning Brady's engagement in
concerted activities protected by the Act.4. The alleged February 9 violations (Perkins)The complaint alleged and the Respondent denied onabout February 9 that the Respondent violated Section
8(a)(1) of the Act by Perkins' exchanges with Brady prior
to suspending him.On February 9, Perkins sought and secured from Brady anadmission he circulated the letter among the the CSOs, fol-
lowed by a statement Brady could not do that and that he
was suspended for doing so.Perkins' elicitation from Brady of an admission he cir-culated the letters, followed by Perkins' statement he could
not do that, certainly interfered with, restrained, and coerced
Brady in his exercise of his Section 7 right under to engage
in such circulation; I therefore find and conclude by those
actions the Respondent violated Section 8(a)(1) of the Act.245. The alleged February 17 violations (Villella)The complaint alleged and the Respondent denied onabout February 17 the Respondent violated the Act when
Villella told Clarke that Brady was discharged for authoring
and distributing the letters and called Brady a troublemaker
for authoring that and a previous letter sent to the Respond-
ent's headquarters.Findings have been entered that Brady was engaged inprotected, concerted activities when he authored, circulated,
and discussed the letters, and solicited signatures thereto. The
Board has held an employer's telling an employee another
employee was discharged for engaged in such activity is co-
ercive, violates Section 8(a)(1) of the Act, and an employer's
identification of an employee who engages in such activity
as a troublemaker is also a violation.25I therefore find and conclude by Villella's identifyingBrady to Clarke as a troublemaker who had been discharged
for engaging in concerted activities protected by the Act, the
Respondent violated Section 8(a)(1) of the Act.6. The alleged rule violationsa. Rule 8 and the February 1 ruleThe complaint alleged and the Respondent denied the Re-spondent violated Section 8(a)(1) of the Act by maintaining
and enforcing code of conduct rule 8 and by promulgating,
maintaining, and enforcing the February 1 Villella rule.Rule 8 prohibits each CSO from engaging in any ``discus-sion'' of ``Department of Justice or USMS ... personnel

... matters'' with ``protectees'' and the February 1 rule

promulgated and maintained by the Respondent required that
``[c]omplaints or requests ... related to CSO ... condi-

tions ... are to be conducted through the channels de-

scribed above'' and defined those channels as the Respond-
ent's managerial personnel.In a strained interpretation of rule 8, Marshal Davey iden-tified the judges served by the CSOs as protectees within the
meaning of the rule and the proposed sending of copies of
the original letter draft requesting the Respondent furnish in-
formation concerning the CSOs' wages and benefits to such
protectees as a ``discussion'' of ``USMS personnel matters''
and thus barred by the rule.Since the letter was never sent to the judges, Brady neverengaged in a ``discussion'' with the judges, presuming send-
ing of a copy of the letter to the judges would constitute a
``discussion.''I therefore find and conclude neither Brady nor Clarkeviolated rule 8 by the drafting and circulation among the
CSOs of the original letter draft.Were I to accept Davey's interpretation of the rule, therule itself is contrary to Federal public policy embodied in
Section 7 of the Act and therefore void and unenforceable,
since the proposed sending of copies of the letter to the
judges obviously was a hopeful attempt to cause the Re-
spondent to supply the information concerning wages, etc.,
requested in the letter, Brady's 1988 letter never was an-
swered, and the Board and reviewing courts consistently
have held employees have a right under Section 7 of the Act
to address appeals to third persons in an effort to secure a
satisfactory response from their employers to their com-
plaints, requests, etc., concerning their wages, hours, or
working conditions and therefore any employer prohibition
or restraint on the exercise of that right through a rule, order,
threat, or direction violates Section 8(a)(1) of the Act.26Referring to an employer requirement its employees re-frain from contacting parents and discussing with those par-
ents their dissatisfaction over their wages, etc., in the hope 254DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
27Kinder-Care Learning Centers, supra at 1172.28Kinder-Care Learning Centers, Also see Safeway Stores, 266NLRB 1124 (1983).29Wabeek Country Club, 301 NLRB 694, 699 (1991); also see St.Joseph Hospital Corp., 260 NLRB 691 fn. 2 (1982); American CastIron Pipe Co., 234 NLRB 1126 (1978); Independent Stations, 284NLRB 394, 396 (1987); Standard Motor Products, 265 NLRB 482(1982); Spartan Plastics, 269 NLRB 546 (1984).the parents might help resolve their complaints, the Boardstated:[T]his requirement ... has no basis in either the lan-
guage or the policy of the ActÐreasonably tends to in-
hibit employees from bringing work-related complaints
to, and seeking redress from, entities other than the Re-
spondent, and restrains the employees' Section 7 rights
to engage in concerted activities for ... mutual aid or

protection.27On the basis of the foregoing, I find and conclude the Re-spondent's maintenance and enforcement of rule 8 violates
and violated Section 8(a)(1) of the Act and is therefore void
and unenforceable.The same reasoning applies to the Respondent's February1 rule, which required and requires the CSOs to channel their
requests for information or complaints concerning their
wages, etc., through the Respondent's managerial chain of
command. Speaking to this issue, the Board stated:The Respondent's rule that employees must first takeany work-related complaint to the Respondent tends to
inhibit employees from banding together by requiring
that, in every such case, an employee must approach
the Respondent ... even before discussing the issue

with other employees. Faced with such a requirement,
some employees may never invoke the right to act in
concert with other employees ... because they are un-

willing first to run the risk of confronting the employer
on an individual basis (noting, in a footnote, an individ-
ual employee who complains to his employer without
first involving other employees may be found not to
have engaged in concerted activity, and thus lose the
protection of the Act).Accordingly, we conclude that this portion of the Re-spondent's ... rule violated Section 8(a)(1).
28On the basis of the foregoing, I find and conclude the Re-spondent's promulgation, maintenance, and enforcement of
its February 1 rule violates and violated Section 8(a)(1) of
the Act and is therefore void and unenforceable.b. Rule 23The complaint alleged and the Respondent denied the Re-spondent violated Section 8(a)(1) of the Act by maintaining
and enforcing code of conduct rule 23.Rule 23 bars each CSO from making statements about fel-low employees or officials with knowledge of the falseness
of the statement or with ruthless disregard of the truth which
would be a defamatory falsehood made with malice.The Board has consistently held such rules unlawful perse ``because they were overly broad, forbidding utterances
made in the course of protected, concerted activity off work-
ing time and off the employer's property and second, be-
cause they punished the merely false, as opposed to the mali-cious and vicious.''29On the basis of the foregoing, I find and conclude themaintenance and any enforcement of rule 23 violates and has
violated Section 8(a)(1) of the Act and is therefore void and
unenforceable.c. Rule 24The complaint alleged and the Respondent denied the Re-spondent violated Section 8(a)(1) of the Act by maintaining
and enforcing code of conduct rule 24.Rule 24 requires that each CSO report serious violationsof prescribed rules and regulations and to report violations of
statute law to appropriate management officials.Counsel for the General Counsel appears to have aban-doned the allegation this rule violated the Act, for he neither
adduced any evidence nor advanced any argument with re-
spect to complaint allegation.I therefore recommend dismissal of those portions of thecomplaint alleging by its maintenance and enforcement of
rule 24, the Respondent violated the Act.d. Rule 29The complaint alleged and the Respondent denied the Re-spondent violated Section 8(a)(1) of the Act by maintaining
and enforcing code of conduct rule 29.Rule 29 ``strictly prohibits'' any CSO from ``carrying''and ``reading'' ``any type of literature'' ``once on duty.''The rule is patently too broad; while the Respondent mayjustifiably bar each CSO from reading newspapers, novels,
articles, etc., while ``on duty,'' on its face each CSO would
be barred from reading work-related material and each CSO
would be barred from carrying on his person material such
as copies of the letters here concerned, for discussion during
his breaks, before and after his work shift.I therefore find and conclude by its maintenance and anyenforcement of rule 29 except as applied to reading non-
work-related material violates and has violated Section
8(a)(1) of the Act and is void and unenforceable.e. Rule 30The complaint alleged and the Respondent denied the Re-spondent violated Section 8(a)(1) of the Act by maintaining
and enforcing code of conduct rule 30.Rule 30 prohibits each CSO from conducting personal af-fairs during official time.``Official time'' is not defined in the rule or any accom-panying material, but a reasonable interpretation is the hours
each CSO has an assigned duty post and duties. The Re-
spondent has a legitimate business interest in maintaining
and enforcing a rule barring its employees from conducting
personal affairs during those hours and I therefore so find
and conclude.I therefore further find and conclude the Respondent didnot violate Section 8(a)(1) of the Act by maintaining and en-
forcing rule 30. 255CENTRAL SECURITY SERVICES30National Licorice Co. v. NLRB, 309 U.S. 350, 365 (1940); Ma-chinists Local 35 v. NLRB, 311 U.S. 72, 81 (1940).31See the cases cited under 1 and 6 above.32NLRB v. S. E. Nichols, Inc., supra; Polynesian HospitalityTours, 297 NLRB 228 (1989).33See the cases cited in 1 and 6 above.34251 NLRB 1083 (1980), affd. 662 F.2d 899 (1st Cir. 1981),cert. denied 455 U.S. 989 (1982).f. The alleged nonapplicability of the Act to the rulesThe Respondent contends it cannot be held to have vio-lated the aforementioned code of conduct rules because
USMS promulgated, and required the Respondent to maintain
and enforce its ``code of conduct.''Section 7 of the Act is the public policy of the UnitedStates. Since at least 1940, the Board has been empowered
to invalidate those portions of a private contract which inter-
fere with, restrain, or coerce employees in the exercise of
their rights under Section 7 of the Act,30I therefore reject the Respondents contention and find voidand unenforceable those portions of the USMS-Respondent
contract mandating the maintenance and enforcement of code
of conduct rules 8, 23, and 29.7. The Clarke disciplineThe complaint alleged and the Respondent denied the Re-spondent violated Section 8(a)(1) of the Act on February 17
by issuing and requiring Clarke to acknowledge, sign, and
agree to comply with the terms of a written, disciplinary
warning notice.The notice informed Clarke he was being placed on proba-tionary status for 3 months, with his continued employment
contingent upon his: (1) obeying all rules, regulations, and
instructions of the Respondent, the USMS and court security
supervisory personnel; (2) observance and abiding by the Re-
spondent's February 1 chain-of-command rule, i.e., ``the
need to first contact and communicate with the on-side [sic]Court Security Supervisor for advice, instructions, clarifica-
tions on policy, shift/assignment changes, grievances or any
other work related problems before proceeding up or downthe chain of command.''It is clear this discipline was levied upon Clarke for hiscirculation and discussion of the letters among and with the
CSOs (including his solicitation of CSOs to read and sign the
final letter, if so inclined). It is further established Clarke and
the CSOs among whom he circulated and discussed the let-
ters were off duty at the time of the circulations, discussions,
and solicitations.The Respondent did not advance any basis for Clarke'sdiscipline other than his role in the circulation, discussion,
and solicitation of the letters, relying on the contention that
activity, even if concerted, was unprotected because it vio-
lated the Respondent's February 1 chain-of-command rule
and code of conduct rules.I have concluded the February 1 rule interferes with em-ployee exercise of a Section 7 right to engage in the activi-
ties in question and is therefore void and of no force and ef-
fect; I have reached a similar conclusion with respect to anyof the code of conduct rules which would inhibit Clarke's
engagement in the activities I have outlined above. I have
also concluded Clarke's activitiesÐcirculating the letters
among CSOs, discussing the letters with CSOs, and soliciting
CSOs to read and sign the final letter, if so inclinedÐare
concerted and protected activities within the meaning of Sec-
tion 7 of the Act.I therefore find and conclude by disciplining Clarke forengaging in those activities, the Respondent violated Section8(a)(1) of the Act.318. The Brady disciplineThe complaint alleged and the Respondent denied the Re-spondent violated Section 8(a)(1) of the Act by suspending
and discharging Brady.There is no question the Respondent suspended Brady onFebruary 9 and discharged him on February 17 for drafting,
circulating among other CSOs, discussing with other CSOs,
and soliciting other CSOs to read and sign the letters.Again, as in Clarke's case, the Respondent contends thoseactivities were neither concerted nor protected within the
meaning of the Act and, presuming they were concerted,
were nevertheless unprotected because they violated its Feb-
ruary 1 rule and the code of conduct.I have entered findings and conclusions above Brady's ac-tivities were both concerted and protected. I have also en-
tered findings and conclusions the Respondent failed to es-
tablish Brady violated code of conduct rules 8, 23, 24, or 30
and that, in any event, code of conduct rules 8, 23, 29, and
the Respondent's February 1 rule are void and unenforceable.As to code of conduct rule 29, I would further note therule is unenforceable in any event under the circumstances
of this caseÐthe disciplining of Brady and Clarke for activi-
ties condoned and participated in by their immediate superi-
ors, i.e., the circulation, discussion, and solicitation of signa-
tures to nonwork-related material which did not involve CSOconcerns over their wages, hours, and working conditions.32I therefore find and conclude by suspending Brady on Feb-ruary 9 and discharging him on February 17 for engaging in
concerted activities within the meaning of the Act, the Re-
spondent violated Section 8(a)(1) of the Act.33I further find and conclude Wright Line,34is inapplicable,inasmuch as the Respondent did not advance any reason or
reasons for the Brady (and Clarke) disciplines other than
their roles in the circulation, discussion and solicitation of
signatures to the letters.CONCLUSIONSOF
LAW1. Because at all pertinent times the Respondent was anemployer engaged in commerce in a business affecting com-
merce within the meaning of Section 2 of the Act, this case
warrants the Board's exercise of its plenary jurisdiction to
determine whether the Respondent committed the unfair
labor practices alleged in the complaint and, if so, the appro-
priate remedy therefor.2. At all pertinent times Villella and Perkins were super-visors and agents of the Respondent acting on its behalf
within the meaning of Section 2 of the Act.3. In drafting, circulating among other employees, discuss-ing with other employees, and soliciting other employees to
read and sign letters containing requests for information con-
cerning the employees' wages, hours, and working condi- 256DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
35If no exceptions are filed as provided by Sec. 102.46 of theBoard's Rules and Regulations, the findings, conclusions, and rec-
ommended Order shall, as provided in Sec. 102.48 of the Rules, be
adopted by the Board and all objections to them shall be deemed
waived for all purposes.tions, Brady and Clarke were engaged in activities for theemployees' mutual aid or protection and therefore were exer-
cising rights under Section 7 of the Act.4. By Perkins' January interrogation of Clarke concerninghis suspected role in the preparation of the original letter
draft and characterizing Brady as an undesirable employee
for preparing, circulating, and discussing the letter draft with
other employees, the Respondent violated Section 8(a)(1) of
the Act.5. By Perkins' February interrogations of employees toidentify the preparer(s) of the letter draft and the extent of
their circulation and discussion of it with other employees,
the Respondent violated Section 8(a)(1) of the Act.6. By Perkins' February 9 elicitation from Brady an ad-mission he circulated the letter draft among other employees
and stating Brady could not engage in that activity, the Re-
spondent violated Section 8(a)(1) of the Act.7. By Villella's February 17 identification of Brady toClarke as a troublemaker discharged for preparing and dis-tributing the letter draft among other employees, the Re-
spondent violated Section 8(a)(1) of the Act.8. By maintaining and enforcing its February 1 chain-of-command rule and rules 8, 23, and 29 of the code of con-
duct, the Respondent violated Section 8(a)(1) of the Act.9. By its disparate enforcement of code of conduct rule 29vis-a-vis Brady and Clarke, the Respondent violated Section
8(a)(1) of the Act.10. By its February 17 issuance and enforcement of dis-cipline against Clarke for circulating, discussing, and solicit-
ing the reading and signing of the letters, the Respondent
violated Section 8(a)(1) of the Act.11. By its February 9 suspension and February 17 dis-charge of Brady for preparing, circulating, discussing, and
soliciting signatures to the letters, the Respondent violated
Section 8(a)(1) of the Act.12. The Respondent did not otherwise violate the Act.
13. The aforesaid unfair labor practices affected and affectcommerce as defined in the Act.THEREMEDYHaving found the Respondent engaged in unfair laborpractices, I recommend the Respondent be directed to cease
and desist therefrom and to take affirmative action designed
to effectuate the purposes of the Act.Having found the Respondent disciplined Clarke andBrady for engaging in concerted activities protected under
the Act, I recommend the Respondent be directed to remove
from its records any records reflecting such discipline, advise
Clarke and Brady in writing this has been accomplished, and
their engagement in the concerted activities herein above de-
scribed shall not affect their employment. Having found the
Respondent suspended Brady on February 9 and discharged
him on February 17 for engaging in concerted activities pro-
tected under the Act, I recommend the Respondent be di-
rected to offer Brady reinstatement to his former or a sub-
stantially equivalent position and make him whole for any
wage and benefit losses he may have suffered by virtue of
the discrimination against him, less any interim earnings,
with the amount due and interest thereon computed in ac-
cordance with the formulae of New Horizons for the Re-tarded, 293 NLRB 1173 (1987); Florida Steel Corp., 231NLRB 651 (1977); and Isis Plumbing Co., 138 NLRB 716(1962). In view of the fact USMS's July 13 refusal to ap-prove Brady's reinstatement and redeputization was based on
the Respondent's erroneous report Brady abandoned his duty
post and violated code of conduct rule 30, thereby warranting
USMS' actions in reliance of that report under section C-8,
subsection 8.1. and2 of the USMS-Respondent contract, I
recommend the Respondent be directed to advise USMS it
erroneously advised USMS that Brady abandoned his duty
post to solicit Banda's signature to the final letter and request
USMS retract its July 13 letter and approve Brady's rein-
statement and redeputization. I further recommend, in the
event USMS refuses that request, the Respondent be directed
to offer Brady employment equivalent to that last held by
him with the Respondent and continue to make him whole
until such time as he has been reemployed.On the basis of the foregoing findings of fact conclusionsof law and the entire record, I recommend issue the follow-
ing35ORDERThe Respondent, Central Security Services, Inc., NewYork, New York, its officers, agents, successors, and assigns,
shall1. Cease and desist from
(a) Interrogating employees concerning the identity ofother employees engaged in concerted activities for employ-
ees' mutual aid or protection or the extent of such engage-
ment.(b) Telling employees other employees engaged in con-certed activities for employees' mutual aid or protection are
troublemakers and undesirable employees.(c) Telling employees they could not engage in concertedactivities for employees' mutual aid or protection.(d) Telling employees an employee had been dischargedfor engaging in concerted activities for employees' mutual
aid or protection.(e) Maintaining and enforcing rules which interfere with,restrain, or coerce employees in the exercise of their right
under Section 7 of the National Labor Relations Act to en-
gage in concerted activities for employees' mutual aid or
protection.(f) Disparately enforcing rules against employees engagedin concerted activity for mutual aid or protection.(g) Disciplining employees for engaging in concerted ac-tivities for employees' mutual aid or protection.(h) Suspending and discharging employees for engaging inconcerted activities for employees' mutual aid or protection.(i) In any like or related manner interfering with, restrain-ing, or coercing employees in the exercise of the rights guar-
anteed them under Section 7 of the Act.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act.(a) Offer reinstatement or reemployment to John E. Bradyin the manner set forth in the remedy section of this deci-
sion. 257CENTRAL SECURITY SERVICES36If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''(b) Make John E. Brady whole for wage and benefit losseshe may have suffered by virtue of the discrimination prac-
ticed against him in the manner prescribed in the remedy
section of this decision;(c) Remove from its records any record of disciplineagainst John E. Brady and Edward Clarke and advise Brady
and Clarke in writing this has been accomplished and their
engagement in concerted activities herein described shall
have no affect on their employment.(d) Preserve and, on request, make available to the Boardor its agents for examination and copying, all payroll records,
social security records, timecards, personnel records and re-
ports, and all other records necessary to analyze and deter-
mine the amount or amounts of money due under the terms
of this Order.(e) Post at its facilities copies of the attached noticemarked ``Appendix.''36Copies of the notice, on forms pro-vided by the Regional Director for Region 20, after being
signed by the Respondent's authorized representative, shall
be posted by the Respondent immediately upon receipt and
maintained for 60 consecutive days in conspicuous places in-
cluding all places where notices to employees are customar-
ily posted. Reasonable steps shall be taken by the Respond-
ent to ensure that the notices are not altered, defaced, or cov-
ered by any other material.(f) Notify the Regional Director within 20 days from thedate of this Order what steps the Respondent has taken to
comply.